      Case 2:18-cv-00063-DGC Document 186 Filed 12/05/19 Page 1 of 5



 1    Carrie M. Francis (020453)
      Stefan M. Palys (024752)
 2    Michael Vincent (029864)
      STINSON LLP
 3    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 4    Tel: (602) 279-1600
      Fax: (602) 240-6925
 5    Email: carrie.francis@stinson.com
              stefan.palys@stinson.com
 6            michael.vincent@stinson.com
 7    Attorneys for Defendants
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF ARIZONA
10    Jeremy Thacker,                                   No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,         DEFENDANTS’ RESPONSE TO
12                                                      PLAINTIFF’S MOTION IN LIMINE
      v.                                                NO. 3 – GLOBERANGER AS
13    GPS Insight, LLC; Robert J. Donat,                “SUBSTANTIALLY EQUIVALENT”
      Individually and as Trustee of The                JOB
14    Robert Donat Living Trust Dated April
      19, 2017,
15
                                     Defendants.
16
17            The Court should deny Plaintiff’s motion as procedurally improper. First, Plaintiff
18 never disclosed this legal theory. See MIDP protocols, General Order 17-08 at (B)(4).
19 Second, the motion is really a belated summary judgment motion, albeit with the facts
20 drawn in Plaintiff’s favor. In fact, the parties already briefed this issue on summary
21 judgment. (Docs. 112 at 10, 127 at 21, 133 at 10; accord Doc. 171-1 at 8-11).1 The Court
22 should deny the motion for these procedural reasons alone. Third, it does not have the
23 conferral certificate. The Court should also see this motion for what it really is: an effort
24 to keep out the reasons why he was fired, rather than a challenge to whether one of his
25
   1
     Plaintiff’s motion better develops what had been a one-liner in the summary judgment
26 briefing. Doc. 127 at 21:5 (undeveloped argument that GlobeRanger was not substantially
   equivalent). In fact, in that briefing Plaintiff “request[ed] that the Court find as a matter
27 of law that the position [at GlobeRanger] was not substantially similar in terms of pay
28 and/or opportunity for growth.” Id. at 21:22. The Court did not reach the issue in its
   summary judgment ruling. (Doc. 151).

     CORE/3505308.0002/156339359.1
      Case 2:18-cv-00063-DGC Document 186 Filed 12/05/19 Page 2 of 5




 1 three subsequent employers is substantially equivalent. Plaintiff earned $97,032.74 per
 2 year on average at GPSI, where he sold GPS tracking services.2 (Doc. 112-3, ¶ 18) After
 3 he was fired, he worked at GlobeRanger where he sold a technology product for airlines
 4 to track equipment, and earned $90,000/year in base pay plus commissions and bonuses.
 5 After he was fired from GlobeRanger, he worked at NAVEX Global where he sold
 6 software for $85,000 in base pay plus commissions. After he was fired from NAVEX,
 7 he now has a job at T2 Systems selling a technology product for parking, and earns
 8 $100,000 in base pay plus commissions. Though the pay at each is in line with his pay at
 9 GPSI, and though he sold different products at each company, Plaintiff solely challenges
10 whether GlobeRanger was substantially equivalent to GPSI based on supposed
11 differences in product type and pay – he does not challenge NAVEX or T2. (Doc. 171-1
12 at § D(1)(e), p.8-11) The reality is that Plaintiff does not want the jury to hear why
13 GlobeRanger fired him: secretly recording conversations with other employees, having a
14 bad attitude that impacted other employees, and refusing to work. (Doc. 112 at 11-12)
15 Wanting to keep that out does not make GlobeRanger dissimilar.
16            Plaintiff engages in trickery to conclude that GlobeRanger’s pay was not
17 equivalent to GPSI. Again, he starts by inflating his GPSI salary based on a single sale
18 (see note 2), then takes what his quota supposedly was at GPSI3 – not what his real sales
19 ever were. Then he presents his “quota” at GlobeRanger as $90,000 when in fact that
20 was his base pay. (GlobeRanger 30(b)(6) at 47, Exhibit A hereto) The chart from which
21 he claims the “highest contemplated bonus[] of $44,531” is all he could earn is actually
22 just a chart giving an example of how various bonuses would work based on a
23
   2
     This average is pulled up by a single good sale Plaintiff had to Amerisure. (Doc. 112-
24 3, ¶ 19) Plaintiff’s motion, and his damages in this case, assumes that he would have
25 repeated that one success ad infinitum, which is how a salesperson who earned between
   $60-90,000 per year at GPSI (id., ¶¶ 18-19) now claims $3.5 million in damages. (Doc.
26 171-1,
   3
          at 7). Defendants believe that sale was an aberration. (Doc. 112-3, ¶ 19).
     Plaintiff double dips using Amerisure. First he uses it to puff up his base pay, then
27 assumes he would repeat the same sale every month for the rest of the year as the basis
   for his claim that his “quota . . . was expected to be $900,000 in annualized monthly
28 recurring revenue, with a top possible commission of $378,000.”
                                               2
     CORE/3505308.0002/156339359.1
         Case 2:18-cv-00063-DGC Document 186 Filed 12/05/19 Page 3 of 5




 1 hypothetical sale. (GlobeRanger 30(b)(6) at 204 (“let me give a plain example. If he had
 2 . . . closed a $100,000 deal, you can see the numbers here that walk through exactly how
 3 much he would have been paid . . . .”))4
 4            Plaintiff next claims that GlobeRanger terminated all employees by June 2018. In
 5 fact, GlobeRanger folded its operations into its parent company and offered productive
 6 salespeople jobs there. (GlobeRanger 30(b)(6) at 121-125). A jury could conclude that
 7 Plaintiff had that opportunity available to him had he done what he was supposed to at
 8 GlobeRanger. But even accepting Plaintiff’s premise, this “issue” does not go similarly
 9 but to whether GlobeRanger wages would be deducted from his damages after June 2018.
10            Plaintiff next complains that GlobeRanger is dissimilar because it involved the
11 aerospace industry, with which he had no prior experience. Notably Plaintiff does not
12 claim experience with NAVEX’s software or T2’s parking product, yet does not challenge
13 those jobs. The fact is that Plaintiff was given a choice of three fields to go into at
14 GlobeRanger and he picked aviation, rather than a field that would entail government
15 sales as at GPSI, such as selling products to police departments. (GlobeRanger 30(b)(6)
16 at 108-111).
17            Finally, Plaintiff claims GlobeRanger required “significant travel” versus GPSI
18 which “required minimal travel.” (Mot. 2) Putting aside that Plaintiff does not quantify
19 the difference in travel so the Court could actually resolve the claim – the claim is amazing
20 because part of the reason GlobeRanger fired Plaintiff was for not traveling, while
21 Plaintiff himself attempts to use his travel at GPSI to explain his issues there.
22 (GlobeRanger 30(b)(6) Depo. 78, 190; Carrie Race Depo. 42, Exhibit B hereto).
23            Plaintiff’s arguments – if not waived for failure to disclose them as the MIDP
24 Order required – are really fact issues for the jury to resolve.
25
     4
26   Plaintiff complains there was not a sales plan until shortly before GlobeRanger fired
   him. GlobeRanger testified the “lack” of a sales plan did not prevent Plaintiff’s colleagues
27 from doing what they were supposed to do. (GlobeRanger 30(b)(6) at 169 (“I’d be
   interested to meet the salesperson who says until I have a commission plan written down
28 I can’t build a pipeline and I can’t sell anything.”)).
                                                 3
     CORE/3505308.0002/156339359.1
      Case 2:18-cv-00063-DGC Document 186 Filed 12/05/19 Page 4 of 5




 1            RESPECTFULLY SUBMITTED this 5th day of December, 2019.
 2
                                                  STINSON LLP
 3
                                        By:       s/ Michael Vincent
 4                                                Carrie M. Francis
                                                  Stefan M. Palys
 5                                                Michael Vincent
 6                                                1850 North Central Avenue, Suite 2100
                                                  Phoenix, Arizona 85004-4584
 7
                                                  SCHNEIDER & ONOFRY, PC
 8
                                        By:       s/ Timothy B. O’Connor [with permission]
 9
                                                  Timothy B. O’Connor
10                                                365 East Coronado Road
                                                  Phoenix, Arizona 85004
11
                                                  Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
     CORE/3505308.0002/156339359.1
      Case 2:18-cv-00063-DGC Document 186 Filed 12/05/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on December 5, 2019, I caused the foregoing document to be
 3 filed electronically with the Clerk of Court through ECF; and that ECF will send an
 4 e-notice of the electronic filing to:
 5            Joshua W. Carden
              JOSHUA CARDEN LAW FIRM, P.C.
 6            16427 North Scottsdale Road, Suite 410
              Scottsdale, AZ 85254
 7            joshua@cardenlawfirm.com
              Attorney for Plaintiff
 8
              Timothy B. O’Connor, Esq.
 9            SCHNEIDER & ONOFRY, P.C.
              365 East Coronado Road
10            Phoenix, Arizona 85004
              toconnor@soarizonalaw.com
11            Attorneys for Defendant Robert Donat
12
              I hereby certify that on December 5, 2019, a courtesy copy will be e-mailed to:
13
14                                       Judge David G. Campbell
                                        United States District Court
15                            Sandra Day O’Connor U.S. Courthouse, Suite 623
                                    401 West Washington Street, SPC 58
16
                                       Phoenix, Arizona 85003-2161
17
18
19                                                      s/ Lindsay Petrowski
20
21
22
23
24
25
26
27
28
                                                    5
     CORE/3505308.0002/156339359.1
